 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO.: H-17-CR-567-S
CLYDE WILLIAMS :
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for the
Southern District of Texas, Steven Mellin and Sebastian Edwards, Assistant United States Attorneys and
James B. Nelson, Trial Attorney Department of Justice, and the defendant, CLYDE WILLIAMS
(“Defendant”), and Defendant’s counsel, pursuant to Rule 11(c)(1)(A) and/or 11(c)(1)(B) of the Federal
Rules of Criminal Procedure, state that they have entered into an agreement, the terms and conditions of
which are as follows:

Defendant’s Agreement
1. Defendant agrees to plead guilty to Countf One and -axe-of the Superseding Indictment.

Count One charges Defendant with Conspiracy to Commit Murder for Hire, in violation of Title 18,

United States Code, Section 1958. Count-Pwe-cherges—Defendant—-with _intenttonal tating while
Engegedin—Dmig Trafficking, in violation of Title 21, Dnited—States-Cocde; Section 848} H>. oh
Defendant, by entering this plea, agrees that he is waiving any right to have the facts that the law makes Cr L
essential to the punishment either charged in the Superseding Indictment or proven to a jury or judge
beyond a reasonable doubt.

2. Defendant understands and agrees that the term of imprisonment for violation of Title 18,

United States Code, Section 1958, once the Attorney General of the United States has forestalled any

 

decision on whether the death penalty should be sought, is life.

 

Unt es Code, Section

 
 

«the death penaity-sheuld be sought, is-at-least20-years-tolife
Punishment Range

3. The statutory maximum penalty for violation of Title 18, United States Code, Section 1958

is imprisonment for life or death and a fine of not more than $250,000. Additionally, Defendant may

receive, after imprisonment, a term of supervised release up to five (5) years, pursuant to Title 18, United

States Code, Sections 3559(a) and 3583(b).

 

Defendant acknowledges and understands that if he should violate the conditions of any period

of supervised release which may be imposed as part of his sentence, then Defendant may be imprisoned
for the entire term of supervised release, without credit for time already served on the term of supervised
release prior to such violation, Title 18, United States Code, §§ 3559(a) and 3583(e)(3). Defendant
understands that he cannot have the imposition or execution of the sentence suspended, nor is he eligible
for parole.
Mandatory Special Assessment

5. Pursuant to Title 18, United States Code, Section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment in
the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by cashier’s
check or money order, payable to the Clerk of the United States District Court, c/o District Clerk’s

Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.
Immigration Consequences

6. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status. Defendant understands that if he is not a citizen of the United States, by pleading
guilty he may be removed from the United States, denied citizenship, and denied admission to the United
States in the future. Defendant understands that if he is a naturalized United States citizen, pleading
guilty may result in immigration consequences, such as denaturalization and potential deportation or
removal from the United States. Defendant’s attorney has advised Defendant of the potential
immigration consequences resulting from Defendant’s plea of guilty, and Defendant affirms that he
wants to plead guilty regardless of any immigration consequences that may result from the guilty plea
and conviction.

Cooperation

7. The parties understand this agreement carries the potential for a motion for departure
under Section 5K1.1 of the Sentencing Guidelines. Defendant understands and agrees that whether such
a motion is filed will be determined solely by the United States through the United States Attorney for
the Southern District of Texas. Should Defendant’s cooperation, in the sole judgment and discretion of
the United States, amount to “substantial assistance,” the United States reserves the sole right to file a
motion for departure pursuant to Section 5K1.1 of the United States Sentencing Guidelines. Defendant
further agrees to persist in that plea through sentencing, fully cooperate with the United States, and not
oppose the forfeiture of assets contemplated in this agreement. Defendant understands and agrees that
the United States will request that sentencing be deferred until that cooperation is complete.

8. Defendant understands and agrees that the language “fully cooperate,” as used herein,
includes providing all information relating to any criminal activity known to Defendant. Defendant
understands that such information includes both state and federal offenses arising therefrom. In that

3
regard:

(a) Defendant agrees that this Plea Agreement binds only the United States Attorney
for the Southern District of Texas and Defendant, and that it does not bind any other
United States Attorney or other component or unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in any
other judicial or administrative proceeding when called upon to do so by the United
States. Defendant further agrees to waive his Fifth Amendment privilege against self-
incrimination for the purpose of this Agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as the
United States may request;

(d) Defendant agrees to provide truthful, complete, and accurate information and
testimony and understands any false statements made by Defendant to the grand jury or
at any court proceeding (criminal or civil), or to a government agent or attorney, can and
will be prosecuted under the appropriate perjury, false statement, or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in his possession
or under his control relating to all areas of inquiry and investigation; and

(f) Should the recommended departure, if any, not meet Defendant’s expectations,
Defendant understands he remains bound by the terms of this Agreement and that he
cannot, for that reason alone, withdraw his plea.

9. Defendant is aware that a sentence has not yet been determined by the Court. Defendant is
also aware that any estimate of the possible sentencing range under the sentencing guidelines that he
may have received from his counsel, the United States or the Probation Office, is a prediction and not a
promise, did not induce his guilty plea, and is not binding on the United States, the Probation Office or
the Court. The United States does not make any promise or representation concerning what sentence
the Defendant will receive. Defendant further understands and agrees that the United States Sentencing
Guidelines are “effectively advisory” to the Court. See United States v. Booker, 125 S. Ct. 738 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing Guidelines
and must take them into account when sentencing Defendant, the Court is not bound to follow the

Sentencing Guidelines nor sentence Defendant within the calculated guideline range.
4

 
 

10.

Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

11.

12.

The United States’ Agreements
The United States agrees to each of the following:

(a) At the time of sentencing, the United States agrees not to oppose Defendant’s
anticipated request to the Court and the United States Probation Office that he receive a
two (2)-level downward adjustment under § 3E1.1(a) of the Sentencing Guidelines should
Defendant accept responsibility as contemplated by the Sentencing Guidelines
(U.S.S.G.);

(b) If Defendant pleads guilty to Countg One and-Pwe of the Superseding Indictment
and persists in that plea through sentencing, and if the Court accepts this plea agreement,

the United States will move to dismiss ountsyy hree and Four at the time of sentencing;
and wv COVeT Treo

(c) If the Court determines that Defendant qualifies for an adjustment under section
3E1.1(a) of the United States Sentencing Guidelines, and the offense level prior to
operation of section 3E1.1(a) is 16 or greater, the United States will move under section
3E1.1(b) for an additional one-level reduction because Defendant timely notified
authorities of his or her intent to plead guilty, thereby permitting the United States to
avoid preparing for trial and permitting the United States and the Court to allocate their
resources more efficiently.

Agreement Binding - Southern District of Texas Only

The United States Attorney’s Office for the Southern District of Texas agrees that it will

not further criminally prosecute Defendant in the Southern District of Texas for offenses arising from

conduct charged in the Superseding Indictment. This Plea Agreement binds only the United States

Attorney's Office for the Southern District of Texas and Defendant. It does not bind any other United

States Attorney’s Office. The United States Attorney’s Office for the Southern District of Texas will

bring this Plea Agreement and the full extent of Defendant's cooperation to the attention of other

prosecuting offices, if requested.

or
fw
United States’ Non-Waiver of Appeal
13. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and any
investigative files, to the attention of the Probation Office in connection with that office’s
preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts materia! to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s counsel
and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2 of the
United States Sentencing Guidelines and Title 18, United States Code, Section 3553(a);
and
(e) to appeal the sentence imposed or the manner in which it was determined.
Sentence Determination
14. Defendant is aware that the sentence will be imposed after consideration of the United States
Sentencing Guidelines and Policy Statements, which are only advisory, as well as the provisions of Title
18, United States Code, Section 3553(a). Defendant nonetheless acknowledges and agrees that the
Court has authority to impose any sentence up to and including the statutory maximum set for the
offense(s) to which Defendant pleads guilty, and that the sentence to be imposed is within the sole
discretion of the sentencing judge after the Court has consulted the applicable Sentencing Guidelines.
Defendant understands and agrees that the parties’ positions regarding the application of the Sentencing
Guidelines do not bind the Court and that the sentence imposed is within the discretion of the sentencing
judge. Ifthe Court should impose any sentence up to the maximum established by statute, or should
the Court order any or all of the sentences imposed to run consecutively, Defendant cannot, for that

reason alone, withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this

plea agreement.
 

 

Rights at Trial

15. Defendant understands that by entering into this agreement, he surrenders certain rights as

provided in this plea agreement. Defendant understands that the rights of a defendant include the

following:

(a) If Defendant persisted in a plea of not guilty to the charges, Defendant would have
the right to a speedy jury trial with the assistance of counsel. The trial may be conducted
by a judge sitting without a jury if Defendant, the United States, and the court all agree;

(b) At a trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront those
witnesses and his attorney would be allowed to cross-examine them. In turn, Defendant
could, but would not be required to, present witnesses and other evidence on his own
behalf. If the witnesses for Defendant would not appear voluntarily, he could require
their attendance through the subpoena power of the court; and

(c) At a trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal to testify.

Factual Basis for Guilty Plea

However, if Defendant desired to do so, he could testify on his own behalf. cas

Coury 0%

16. Defendant is pleading guilty because he is in fact guilty of the-chargestontained in the

Superseding Indictment. Ifthis case were to proceed to trial, the United States could prove each element

of the offense beyond a reasonable doubt. The following facts, among others would be offered to

establish Defendant’s guilt:

From in or about 2012 until in or about 2016, co-conspirator Ronald Brown (“Brown”)

ran a drug organization that purchased multiple kilogram quantities of cocaine, a Schedule II

controlled substance, and distributed the cocaine in Houston, in the Southern District of Texas,

and elsewhere, including Atlanta, Georgia. The total amount of cocaine distributed by the

organization at the direction and control of Brown was well in excess of 5 kilograms or more of

cocaine and was, in fact, in excess of 100 kilograms of cocaine.

On or about December 23, 2013, in Atlanta Georgia, an off-duty Drug Enforcement
7

Lv
Administration agent seized a shipment of cocaine, in excess of approximately 24 kilograms of
cocaine. The agent witnessed Marcus Celestine, an associate of Brown, transfer the cocaine
from his vehicle to a vehicle driven by Brown’s main connection in Atlanta, Ricky Nuckles.
Brown directed his associates to transport the cocaine from Houston to Atlanta,

In or about mid-April 2014, codefendant David Roberts (“Roberts”) was planning on
taking a shipment of multiple kilograms of cocaine from Houston to Atlanta on behalf of
Brown. When Roberts received two large duffel bags filled with kilograms of cocaine from
E.W. (a co-conspirator of Brown in Houston), Roberts was robbed by another man, later
identified by Brown to be Marcus Celestine.

In or about late April 2014, Brown concluded that E.W. and Marcus Celestine stole the
multiple kilograms of cocaine from Roberts and Brown began to assemble a plan to kill both
men for stealing Brown’s cocaine. On or about April 23, 2014, at 9715 Bertwood Street,
Houston, Texas, Brown and other conspirators kidnapped E.W. by using zip ties to bind E.W.’s
hands and feet and put him in the trunk of a vehicle to be driven to another location where he
was to be assaulted and murdered. While being transported in the trunk of the vehicle, E.W.
broke free of the bindings, jumped out of the trunk of the vehicle, and ran down Tidwell, a
public roadway in Houston, Texas, seeking assistance. R.G., an unrelated passerby driving
another vehicle on Tidwell, saw E.W. in the street and picked up E.W. in R.G.’s vehicle in
hopes of transporting E.W. to safety. Brown and another person pursued the vehicle driven by
R.G. Brown repeatedly fired a firearm at R.G. and E.W. from a short distance, striking R.G. in
the upper body and E.W. in the head. Both men survived the attempted deadly assault.

After his failed attempt to kill E.W., Brown turned his attention to killing Marcus
Celestine. In or about May and June 2014, Brown met with an associate, R.R., and several

8
members of his drug organization at several locations within the Southern District of Texas, to
further discuss the murder of Marcus Celestine. R.R. advised Brown about CLYDE
WILLIAMS’ criminal history and agreed to broker a deal to have WILLIAMS murder
Marcus Celestine. Brown agreed to pay WILLIAMS at least $20,000 in United States
currency to carry out the murder.

In or about June 2014, R.R. met with WILLIAMS to discuss killing Marcus Celestine.
R.R. explained that Brown believed Celestine stole drugs from him and wanted him killed as
retribution. R.R. further explained to WILLIAMS that Brown had been trying to catch up
with Celestine for a couple of months and could not find where he lived. WILLIAMS agreed
to carry out the job for at least $20,000.

In or about June 2014, Brown provided an FN handgun, a firearm manufactured outside
the State of Texas, to R.R. to be used by WILLIAMS to murder Marcus Celestine. On or
about June 10, 2014, Brown contacted his Parole Officer, J.W., to inquire about the date, time,
and location of Marcus Celestine’s next appointment with the Office of Probation and Parole.
Although unauthorized to do so, J.W. told Brown that Marcus Celestine was scheduled to meet
with his Parole Officer at the Houston One District Parole Office located at 4949 West 34"
Street, Houston, Texas, in the Southern District of Texas, on the morning of July 1, 2014. In
or about late June 2014, Brown informed R.R. of Celestine’s parole meeting on or about July 1,
2014, and R.R. passed the information to WILLIAMS.

On or about July 1, 2014, according to the plan created by Brown, WILLIAMS drove a
Ford Taurus to the Houston One District Parole Office located at 4949 West 34" Street,
Houston, Texas, in the Southern District of Texas, to shoot and kill Marcus Celestine with the
FN handgun provided by Brown. WILLIAMS repeatedly shot and killed Marcus Celestine,

9
after Celestine returned to his vehicle following his meeting at the Parole Office.

WILLIAMS fired a number of shots at Marcus Celestine, as Celestine sat in the driver’s seat

of his vehicle. WILLIAMS walked away but quickly returned and fired several more shots at

Marcus Celestine from a close range. Marcus Celestine died on the scene in the parking lot of

the Parole Office from multiple gunshot wounds. The police recovered at least nine (9) shell

casings on the scene. An autopsy determined that the cause of Marcus Celestine’s death was

multiple gunshot wounds and the manner of death was homicide. On or about July 1, 2014,

after the murder, R.R. and WILLIAMS met Brown, at a location on Highway 6 in the

Southern District of Texas, where Brown provided WILLIAMS approximately $20,000.00 in

U. S. currency for carrying out the murder of Marcus Celestine.

Breach of Plea Agreement

17. If Defendant should fail in any way to fulfill completely all of the obligations under this
plea agreement, the United States will be released from its obligations under the plea agreement, and
Defendant’s plea and sentence will stand. If at any time Defendant retains, conceals, or disposes of
assets in violation of this plea agreement, or if Defendant knowingly withholds evidence or is otherwise
not completely truthful with the United States, then the United States may move the Court to set aside
the guilty plea and reinstate prosecution. Any information and documents that have been disclosed by
Defendant, whether prior to or subsequent to this plea agreement, and all leads derived therefrom, will
be used against Defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

18. This Plea Agreement is being entered into by the United States on the basis of Defendant’s
express representation that he will make a full and complete disclosure of all assets over which he
exercises direct or indirect control, or in which he has any financial interest. Defendant agrees not to

10
dispose of any assets or take any action that would effect a transfer of property in which he has an
interest, unless Defendant obtains the prior written permission of the United States.

19. Defendant agrees to make complete financial disclosure by truthfully executing a sworn
financial statement (Form OBD-500 or similar form) within 14 days of signing this plea agreement.
Defendant agrees to authorize the release of all financial information requested by the United States,
including, but not limited to, executing authorization forms permitting the United States to obtain tax
information, bank account records, credit histories, and social security information. Defendant agrees
to discuss and answer any questions by the United States relating to Defendant’s complete financial
disclosure.

20. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to the
United States and to assist fully in the collection of restitution and fines, including, but not limited to,
surrendering title, executing a warranty deed, signing a consent decree, stipulating to facts regarding the
transfer of title and the basis for the forfeiture, and signing any other documents necessary to effectuate
such transfer. Defendant also agrees to direct any banks which have custody of his assets to deliver all
funds and records of such assets to the United States.

21. Defendant understands that forfeiture, restitution, and fines are separate components of
sentencing and are separate obligations.

Restitution

22. Defendant agrees to pay full restitution to the victims regardless of the counts of conviction.
Defendant understands and agrees that the Court will determine the amount of restitution to fully
compensate the victims. Defendant agrees that restitution imposed by the Court will be due and payable

immediately and that Defendant will not attempt to avoid or delay payment.

11
 

Forfeiture

23. Defendant stipulates and agrees to forfeit all property that constitutes, or is derived from, or
is traceable to the proceeds obtained directly or indirectly from the commission of the offense as charged
in the Superseding Indictment and all property that was used to facilitate, or was intended to be used to
facilitate, the commission of the offenses charged in Counts One and Two of the Superseding Indictment.

24. Defendant agrees to waive any and all interest in any asset which is the subject of a related
administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

25. Defendant consents to the order of forfeiture becoming final as to Defendant immediately
following this guilty plea, pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A).

Fines

26. Defendant understands that under the Sentencing Guidelines the Court is permitted to order
Defendant to pay a fine that is sufficient to reimburse the government for the costs of any imprisonment
or term of supervised release, if any. Defendant agrees that any fine imposed by the Court will be due
and payable immediately, and Defendant will not attempt to avoid or delay payment.

Complete Agreement

27. This written plea agreement, consisting of 14 pages, including the attached addendum of
Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the United
States except as set forth in writing in this plea agreement.. Defendant acknowledges that no threats

have been made against him and that he is pleading guilty freely and voluntarily because he is guilty.

12
 

28. Any modification of this plea agreement must be in writing and signed by all parties.

Filed in Houston, Texas, on  Mudbed 2019.

Defeddant

Subscribed and sworn to before me on /W Yum ber of ; 20/1 4

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

a

(a

By:
Deputy Vhited States District Clerk

 

APPROVED:

Ryan K. Patrick

United States Attorney { AML
By: Eau clli /X Ly |
yen D. Mellin Davtd Adler

Seblstian Edwards Attorney for Clyde Williams
Assistant United States Attorneys

1000 Louisiana St. Ste 2300

Houston, Texas 77002

 

 

13
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIMINAL NO.: H-17-567-S
§
CLYDE WILLIAMS §

PLEA AGREEMENT -- ADDENDUM
I have fully explained to Defendant his rights with respect to the pending Superseding Indictment.
I have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and I have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed by
statute per count of conviction. Further, I have carefully reviewed every part of this plea agreement

with Defendant. To my knowledge, Defendant’s decision to enter into this agreement is an informed

and voluntary on:
/ A fat I

Defendant’s Attorney Date

I have consulted with my attorney and fully understand all my rights with respect to the
Superseding Indictment pending against me. My attorney has fully explained, and I understand, all my
rights with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement with
my attorney. I understand this agreement and I voluntarily agree to its terms.

Wow 1/4/15
Date /

14

Deféndant
